                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK


JOHN PAUL MCGUIRE,

                                  Plaintiff,             DECISION AND ORDER

                    -vs-                                     18-CV-6554-MJP

COMMISSIONER OF SOCIAL SECUIRTY,

                                  Defendant.



                              INTRODUCTION

      Pedersen, M.J. Plaintiff John Paul McGuire (“Plaintiff”) brings this

action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g)

and § 1383(c)(3) seeking judicial review of a final decision of the Commissioner

of Social Security (“Commissioner”) denying his application for a period of

disability, Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”) benefits. Pursuant to 28 U.S.C. § 636(c), the parties have

consented to the disposition of this case by a United States magistrate judge.

(ECF No. 14.)

      Presently before the Court are cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (ECF

Nos. 11 & 12.) For the reasons stated below, this matter must be remanded for

a rehearing.
                      PROCEDURAL BACKGROUND

      Plaintiff filed for a Period of Disability, DIB, and SSI benefits on April

17, 2015, alleging disability as of August 15, 2014. (R. 1 106–107, 157.) The

Social Security Administration denied his claim on September 10, 2015. (R.

126–130.) On March 23, 2017, a video hearing was held before an

Administrative Law Judge (“ALJ”) who was in Alexandria, Virginia. Plaintiff

and his counsel participated in the video hearing in Rochester, New York. (R.

52–105.) A vocational expert also testified at the hearing. (R. 52–105.)

      The ALJ issued a Decision on July 14, 2017, finding that Plaintiff had

the following severe impairments: autism spectrum disorder and generalized

anxiety disorder. (R. 7–30.) Nevertheless, the ALJ determined that Plaintiff

was able to

      perform a full range of work at all exertional levels but with the
      following non-exertional limitations: he can perform simple
      routine tasks. He can tolerate occasional contact with supervisors
      and coworkers, but no contact with the general public. He cannot
      perform tandem work or work involving conveyor belts or
      assembly lines. He needs a work environment with no greater
      than a moderate noise level.

Plaintiff appealed to the Social Security Administration’s Appeals Counsel and

that body denied his request for review on June 4, 2018, making the ALJ’s




      1 Record of Proceedings before the Social Security Administration. (Jan. 2,
2019, ECF No. 8.)


                                           2
decision the Commissioner’s final decision. (R. 1–4.) Plaintiff filed this lawsuit

on March 18, 2019.

                          STANDARD OF REVIEW

      Title 42 U.S.C. § 405(g) grants jurisdiction to district courts to hear

claims based on the denial of Social Security benefits. Section 405(g) provides

that the district court “shall have the power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g) (2007). It directs that when

considering a claim, the Court must accept the findings of fact made by the

Commissioner, provided that such findings are supported by substantial

evidence in the record. Substantial evidence is defined as “‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)); see also Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 149 (1997).

      To    determine     whether     substantial    evidence     supports    the

Commissioner’s findings, the Court must “examine the entire record, including

contradictory evidence and evidence from which conflicting inferences can be

drawn.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (quoting Mongeur v.

Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curium)). Section 405(g) limits

the scope of the Court’s review to two inquiries: whether the Commissioner’s




                                           3
findings were supported by substantial evidence in the record, and whether

the Commissioner’s conclusions are based upon an erroneous legal

standard. Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003); see

also Mongeur, 722 F.2d at 1038 (finding a reviewing court does not try a

benefits case de novo).

      A person is disabled for the purposes of SSI and disability benefits if he

or she is unable “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) & 1382c(a)(3)(A).

In assessing whether a claimant is disabled, the ALJ must employ a five-step

sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

             (1)    whether the claimant is currently engaged in
                    substantial gainful activity;

             (2)    if not, whether the claimant has any “severe
                    impairment” that “significantly limits [the
                    claimant’s] physical or mental ability to do
                    basic work activities”;

             (3)    if so, whether any of the claimant’s severe
                    impairments meets or equals one of the
                    impairments listed in Appendix 1 of Subpart
                    P of Part 404 of the relevant regulations;

             (4)    if not, whether despite the claimant’s severe
                    impairments, the claimant retains the
                    residual functional capacity [(“RFC”)] to
                    perform his past work; and




                                           4
             (5)    if not, whether the claimant retains the [RFC]
                    to perform any other work that exists in
                    significant numbers in the national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675

F.2d at 467. “The claimant bears the burden of proving his or her case at steps

one through four[;] . . . [a]t step five the burden shifts to the Commissioner to

‘show there is other gainful work in the national economy [which] the claimant

could perform.’” Butts v. Barnhart, 388 F.3d 377, 383 (2d Cir. 2004) (quoting

Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).

                                  ANALYSIS

      Plaintiff raises one issue for the Court’s review – that the ALJ

improperly evaluated certain opinion evidence provided in connection with his

case. (Pl.’s Mem. of Law, ECF No. 11 at 12.) Plaintiff contends that the ALJ

only conducted a cursory review of certain opinion evidence and failed to

provide sufficient explanations for why he assigned various weights to those

opinions, or even indicate what portion of the opinions the ALJ credited, which

prevents any meaningful review of the decision. Id. Plaintiff requests that the

matter be remanded for reweighing of the opinion evidence. Id.

      The record does not appear to contain any medical opinions from a

treating physician. As such, the only opinions in the record by physicians and

treating sources regarding Plaintiff’s mental limitations and treatment related

thereto are from consulting and/or examining physicians, non-physician

therapists, and a state agency review physician. Importantly,




                                           5
      While the opinions of consulting and examining physicians and
      non-acceptable medical sources are not entitled to controlling
      weight, in the absence of a controlling treating physician opinion,
      such opinions take on particular significance. In such
      circumstances, an ALJ must consider opinions by each of these
      sources using the same factors that are typically used to evaluate
      the opinions of treating physicians . . . and must explain in his
      decision the weight given to each and the reasons therefor.

Montanez v. Berryhill, 334 F. Supp. 3d 562, 564 (2018) (internal quotations and

citations omitted), citing 20 C.F.R. §§ 404.1527(c)(1)-(6), § 404.1527(f)(1).

Where an ALJ fails to comply with this mandate, remand is warranted.

      When evaluating the certain opinion evidence contained in the record

the ALJ provided the following “reasoning” for the weight assigned to each

opinion:

      The undersigned accords partial weight to the opinions of Dr.
      Brownfeld and Dr. Lieber-Diaz as portions of their assessments
      are consistent with the overall evidence of record. Little weight is
      given to the opinions of Dr. Martinez, Ms. Jarvie, Ms. Garard, Mr.
      Jones and Ms. Lyon, as their opinions are very vague and
      inconsistent with the overall evidence of the record. Furthermore,
      Ms. Jarvie, Ms. Garard, Mr. Jones and Ms. Lyon are not
      acceptable medical sources.

      While the ALJ did provide perfunctory reasons for the weight given, this

was not sufficient to alert Plaintiff as to the factual basis for the assigned

weight. The ALJ was required to provide more than the conclusory reasons

given for the weight assigned to the opinions. For example, the ALJ assigned

“partial weight” to the opinions of Dr. Brownfeld and Dr. Lieber-Diaz “as

portions of their assessments are consistent with the overall evidence of

record.” The provided reasoning does not provide any insight into what




                                          6
“portions” of the doctor’s opinions the ALJ credited as being consistent with

the evidence of record. Further, the ALJ fails to explain why he only accorded

“little weight” to the opinions of Dr. Martinez, Ms. Jarvie, Ms. Garard, Mr.

Jones and Ms. Lyon, other than stating that their opinions were vague and

inconsistent with the record. This bald statement provides no discernable

reasons for why the ALJ considered the opinions provided by these to be vague

or how they were inconsistent with the record.

      These errors in assessing the opinion evidence of certain consulting and

examining physicians may have influenced the AJL’s ultimate finding that

Plaintiff was not disabled. Accordingly, I find that the ALJ’s determination

that Plaintiff was not disabled is not supported by substantial evidence.

                                CONCLUSION

      For the foregoing reasons, Plaintiff's motion for judgment on the

pleadings (ECF No. 11) is granted and the Commissioner's motion for

judgment on the pleadings (ECF No. 12) is denied pursuant to the fourth

sentence of 42 U.S.C. § 405(g) for an expedited hearing. The Clerk of the Court

is directed to enter judgment in favor of the Plaintiff and close this case.

IT IS SO ORDERED.

DATED:       February 21, 2020
             Rochester, New York
                                               /s/ Mark W. Pedersen
                                               MARK W. PEDERSEN
                                               United States Magistrate Judge




                                           7
